Citation Nr: 0610300	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1962 to 
May 1965 and over three years of unverified service prior to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for PTSD.

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference technology in February 2003.  
A transcript of the hearing is of record.  In July 2003 and 
August 2005, the Board remanded the veteran's case to the 
agency of original jurisdiction (AOJ) for further 
development.  Having completed the requested development to 
the extent possible, the AOJ has returned the case to the 
Board for appellate disposition.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The evidence of record does not show that the veteran, 
who is not a combat veteran, suffers from PTSD that is 
etiologically related to a confirmed in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), which applies to this claim, describes 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's service connection claim by means 
of letters issued in March 2001 and September 2005.  The 
letters provided full notice of all four notification 
elements.  Thus, the veteran has received adequate VCAA 
notice as described in Pelegrini.  See Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In addition, the August 2002 Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1).  Moreover, the 
record contains a statement from the veteran, dated in March 
2004, stating that he had no further information to provide 
in his case.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though full VCAA notification 
(including the fourth element) was not given in this case 
until after issuance of the initial decision from which this 
appeal arose, it has been held that delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claim prior to its final adjudication by VA, he has not been 
prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
appellate review of this claim at this point in time would 
not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all available service records as well as 
all identified records that are pertinent to the claim on 
appeal, to include VA treatment records and the records 
reflecting a disability determination rendered by the Social 
Security Administration.  VA has made reasonable efforts to 
attempt to verify the claimed stressors, but, unfortunately, 
these efforts have proved fruitless.  In the absence of at 
least one verified stressor, further development of this case 
in the form of a request for a VA PTSD examination for an 
etiology opinion is, therefore, not warranted.  38 U.S.C.A. 
§ 5103A(d).

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997); 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

After a careful review of the evidence of record, the Board 
is of the opinion that service connection for PTSD is not 
warranted.  As such, the Board notes that although the 
veteran has a current diagnosis of PTSD, this diagnosis has 
not been linked to a verified in-service stressor by medical 
evidence.  38 C.F.R. § 3.304(f).  In this regard, the Board 
notes that VA outpatient treatment records dated from May 
1999 to February 2004 show the veteran having a diagnosis of 
PTSD.  Specifically, in an August 2001 letter, a VA 
psychologist, R.C., Ph.D., stated that the veteran suffered 
from PTSD, chronic and severe, that was "related to an event 
occurring during the veteran[']s military service."  This 
psychologist rendered the same opinion in a January 2004 
letter.  

In a February 2004 Report of Contact form, it is noted that 
the RO spoke with the above VA psychologist, R.C., to clarify 
his diagnosis.  The VA psychologist clarified that his 
assessment of the veteran's PTSD being related to the 
veteran's service was based solely on the veteran's 
contention of certain stressor events, as he was not aware of 
whether the events had actually occurred.  He also stated 
that his contention that the veteran's PTSD was due to 
service events was contingent on verification of the events, 
as he could only go on what the veteran said his stressors 
were.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  The Board does not find the opinion of R.C., 
Ph.D., to be competent evidence to show a link between the 
veteran's PTSD and an in-service stressor inasmuch as, as 
explained in the following paragraphs, none of the claimed 
stressors has been confirmed.

In February 2000, the veteran submitted a list of three in-
service stressors for his PTSD.  The first reportedly 
occurred while he was on the USS Guadalcanal in 1963, at 
which time there reportedly was a helicopter crash wherein 11 
of his friends died.  After the accident, the veteran was 
required to take the testimony of the survivors and he was 
not able to continue taking the testimony because of the 
stress.  In a July 2002 statement, the veteran stated that 
the date of the helicopter accident was between October 11, 
1964 and November 24, 1964.  He then stated that the accident 
occurred off the deck of the USS Okinawa in the Atlantic 
Ocean.

The second stressor noted in the February 2000 stressor 
letter reportedly consisted of the veteran being taught to be 
involved in inhumane practices when he was trained to be an 
interrogator, while the third stressor consisted of his being 
trained as an interrogator and being brought in to "break 
down" the training for other Marines.  The veteran believed 
that he went too far with the treatment of his fellow Marines 
and was inhumane.  These experiences, according to the 
veteran, continued to haunt him to the present time.

Addressing the helicopter crash, the RO requested information 
from the Department of the Navy to determine any casualties 
involved in a helicopter accident during the veteran's 
service.  The Department of the Navy responded in a July 2002 
letter and stated that from October 11, 1964, to November 27, 
1964, one Marine was killed and one was injured from an 
aircraft accident on the USS Guadalcanal.  The Board notes 
that, according to the veteran's service personnel records, 
the veteran was aboard the USS Okinawa during the period from 
October 1964 to November 1964.  Therefore, he could not have 
been present to witness the aftermath of the USS Guadalcanal 
aircraft accident at this same time.  Further, the Department 
of the Navy did not note any other aircraft accident during 
the period the veteran alleged the accident occurred.  

In addition, a request by VA to the National Archives and 
Records Administration returned no results of an aircraft 
accident, as the National Archives stated that the request 
from the RO was too extensive for their services.  

Hence, the Board finds that the aircraft accident claimed by 
the veteran that reportedly resulted in 11 fatalities has not 
been verified to establish the existence of an in-service 
stressor for his PTSD.

Regarding the interrogation training that the veteran 
received and the interrogation training that he gave to 
fellow Marines, the Board notes that the veteran's service 
personnel records show that in December 1962, he completed a 
Prisoner of War Interrogation Techniques Training Course.  
Although the veteran has claimed that the training he 
received from this course involved inhumane treatment that is 
currently related to his PTSD, there is no evidence in the 
record to show that the type of training received by the 
veteran involved inhumane treatment or that he himself 
treated inhumanly his fellow Marines to the point that he now 
has PTSD.  The inhumane treatment allegation stems solely 
from the veteran's lay statement.  Without corroboration to 
the effect that the veteran's interrogation training involved 
inhumane treatment, the Board cannot find that the veteran's 
training involved inhumane treatment that resulted in his 
PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Finally, the Board notes that the veteran has not claimed 
that he was involved in combat, neither are his claimed 
stressors related to combat.  In addition, his service 
personnel records and Form DD-214 do not show that he was 
awarded any combat awards or that he was involved in combat.  
Thus, his claimed stressors must be verified in order for 
PTSD to be granted in this case.

Accordingly, inasmuch as the veteran's claimed in-service 
stressors do not involve combat and require corroboration, 
and the evidence of record does not corroborate his claimed 
in-service stressors, the Board has no other recourse but to 
find that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  
Additionally, because the evidence in this case is not 
approximately balanced with respect to the relative merits of 
the veteran's claim, the benefit-of- the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


